Ogden, J.
An alternative writ of mandamus was issued, and served on the defendants in this cause, to show cause why a peremptory mandamtos should not issue to the said J. D. McAdoo, judge of the eighth *6judicial district, commanding him to enter up a final judgment in a certain cause tried before him, in the county of Marion, wherein the said Richard Lloyd is-plaintiff, and C. E. Brinck is defendant.
The questions for determination in this cause will necessitate an inquiry into the judicial authority and discretionary powers of the district judge over a cause while being tried before him, and more especially that discretionary authority over the verdict of a jury, when rendered in open court, according to the forms of law. Judges, in the trial of all causes before them, should from necessity have and exercise great legal discretion in every stage of the trial, to the end that the laws may be enforced, and justice and equity administered to all.. But that discretion should be a sound and legal discretion, exercised in compliance with known rules, and principles of law; and not the arbitrary will and pleasure of the judge presiding. Under our system of legal jurisprudence, it is the office and duty of the judge to preside over and direct the investigation into the legal rights and responsibilities of his fellow man; to decide all questions of law that may arise,, and to receive and record the verdicts of the juries, who are the exclusive judges of the facts of a case. It is the province of the judge, or court, to decide what facts are legitimate and proper to be submitted, to a jury; but when once submitted, the court loses all further control over those facts, until directed what final judgment to enter, by the verdict of the jury. The verdict is the judgment of the jury upon the facts submitted to them, and the judgment of the court must follow the verdict, and that alone. It therefore follows, that the entry of the judgment of the court involves no judicial or discretionary powers, but is simply a ministerial act, which follows the verdict as a matter of course. (Com. Gen. Land *7Office v. Smith, 5. Texas, 471.) It is true that the law makes it the duty of the jury to decide the issues presented by the pleadings, and the law as given them by the court; and where the jury, in violation of their solemn oaths, find a verdict upon issues not presented, or where they find their verdict upon a portion only of the material issues presented, or where the verdict itself is fatally defective, in either case the verdict would be void, and no judgment could be entered. It is also believed, that should a jury find a verdict without any evidence to support it, the court would be justified in treating it as a nullity. But when the verdict is responsive to the issues presented by the pleadings, the law, and the evidence, and when it is in due form, it is believed that the court has no discretion in the matter, and must enter the judgment in conformity therewith, notwithstanding an injustice may be done thereby.
In the case of Claiborn v. Tanner, 18 Texas, 68, Justice Wheeler says: “It is upon that which the jury have found, not what they might or ought to have found, that the court proceeds to render judgment. If the court might look to the evidence outside of the finding of the jury, for the facts on which to give judgment, the verdict might be wholly disregarded, and the right of trial by jury wholly defeated.” If, therefore, the verdict of the jury was, in this case, in proper form, and responsive to the issues presented by the pleadings, we are of the opinion that it relieved the court of any discretion, or revisory power over it, notwithstanding it may have been against the weight of evidence, or the law as given by the court. Juries may, and undoubtedly do, commit many errors, and render unjust if not oppressive verdicts ; but the law has provided a corrective for every error, and the party aggrieved may, through a motion for a new trial, or in arrest of judg*8ment, call forth the judicial powers of the court, to prevent a wrong, and to secure the administration of law ■and justice. This appears to be the positive requirement of the law, made mandatory by our statutes. (Paschal’s Digest, Arts. 1465-1470 and 1473.)
Upon examining the record in the cause of Richard Lloyd v. C. E. Brinck, we discover no such error in the verdict of the jury as would render the same wholly void, and upon which no judgment could be rendered. It is entirely responsive to the prayer of the plaintiff’s petition, and the pleadings in the cause; and we are not prepared to say that the verdict is wholly without .foundation in the evidence ; and yet the court received the verdict from the jury, and ex efficio refused to enter up a judgment, but set this verdict aside, and ordered a new trial. We must, therefore, decide that it was the duty of the court to have received the verdict, and to have entered up a judgment on the same, and to have left it for the party aggrieved, by motion or otherwise, to have called forth the judicial powers of the court, as provided by law, to determine the correctness or invalidity of the verdict and judgment. It then becomes highly important to determine the proper remedy for such an error. The respondents herein contend that the setting aside of a verdict, and granting a new trial, is a judicial act, to be exercised at the discretion of the court, and to be corrected only after a final judgment in the cause, and then upon an appeal to a higher tribunal. This certainly is the proper and legitimate remedy in all ordinary cases, where ultimate and complete justice may finally be obtained ; but there may arise a case where an appeal from a final judgment would be wholly inadequate if not completely unattainable, and the party aggrieved be wholly without a remedy.
In the cause at bar, we have no reason to reflect upon *9the motives or intentions of the court in setting aside ■the verdict of the jury, and believe that the action of the judge was prompted by a desire to administer strict ■and impartial justice; but we are unable to measure the ..damages which may have already resulted to the plaintiff or defendant, or which may arise before another trial could be had. And if we adopt the proposition, that the District Court has ex officio unlimited control .over every verdict of a jury, then we must admit the possibility that on the next trial the verdict of the jury ;and the ruling of tho court will be the same as before, .and might continue thus, to the total denial of justice. We are therefore forced to the conclusion that an .appeal on a final judgment in this case (if such judgment ever be reached) would not be an adequate legal remedy, and that therefore the party had a right to re,sort to another and more complete remedy.
The remedy sought by the relator in this cause is -mandamus, to compel the district judge to enter up judgment on the verdict of the jury, found on the trial of his cause in that court. And we are of opinion that he is entitled to that remedy. That a writ of mandamus will issue to an inferior court to compel the performance of a certain and positive duty, made mandatory by law, or where the duty is simply ministerial and involves no judicial discretion, has been decided .and settled hi nearly every State of the Union, and in the Supreme Court of the United States, as well as the -courts of England. (Tap on Mandamus, 154; 7 Cranch, 589; New York Insurance Company v. Wilson, 8 Peters; 291; State of Ohio v. Todd, et al., 4 Hammond, 351; 2 Johns. Cases, 118; 5 Wend., 132; Commonwealth v. Justice of the Sessions, 9 Mass., 387; 5 Mass., 434; 6 Texas, 465.) But this right is expressly given by the Constitution of our State (Article 5, § 3), and *10fully provided for by our statutes (Paschal’s Digest, 1579), which enacts: “The said court, or any judge thereof, in vacation, may issue writs of habeas corpus, mandamus, and such other writs as may be necessary to enforce the jurisdiction of said court, and also to compel a judge of the District Court to proceed to trial and judgment in a case.” This statute, we think, settles the question as to the legality of the writ; and having herein determined the justice and necessity of the writ, as prayed for, we have now simply to order that a peremptory writ of mandamtis issue in accordance with the prayer of the relator, commanding the judge of the lower court to enter up a judgment, now for then, on the verdict of the jury, according to the terms and requirements of law.
Mandamus awarded.